Scott, Judge,
delivered the opinion of the court.
We have examined the record in this case. No question of law is presented for our determination ; neither branch of the case is at all supported by the evidence — that for the divorce, nor that for alimony. The statement of the evidence, as preserved in the record, is a full vindication of the judgment of the court, and it is of such a character that it needs no argument or comment to show that it warrants the decree. Its bare statement is sufficient to satisfy the mind that the case made in the petition is not sustained, and we deem it unnecessary to set it out as it could serve no useful pur-
pose. Affirmed;
Judge Richardson concurs. Judge Nap-ton absent.